UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

et ht tO - eae en XK
JOHN ROE,

 

Plaintiff,
V.

CHAPPAQUA CENTRAL SCHOOL
DISTRICT; BOARD OF EDUCATION OF
THE CHAPPAQUA CENTRAL SCHOOL
DISTRICT; LYN MCKAY; ANDREW
SELESNICK; ROBERT RHODES; and
CHRISTOPHER SCHRAUFNAGEL,
Defendants.

 

 

ror rake cc SE RET
Laan EKEOE

 

 

ORDER

16 CV 7099 (VB)

Li er ARSE RN

USBC SONY
DOCUMENT
ELECERGY |

 

By Order dated February 27, 2020, the Court instructed the parties to provide by March
31, 2020, a further joint update regarding settlement. (Doc. #190).

By Order dated March 2, 2020, Magistrate Judge Davison scheduled a second settlement

conference for April 9, 2020. (Doc. #192),

Accordingly, by April 10, 2020, rather than March 31, 2020, the parties shall provide a

further joint update regarding settlement.

Dated: March 3, 2020
White Plains, NY

SO ORDERED:

il

 

Vincent L. Briccetti
United States District Judge
